

Exhibit 10.5
PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (this “Agreement”), dated as of January 4, 2011, by and between
BLUEFLY, INC. (the “Borrower”), a Delaware corporation with its principal
executive offices at 42 West 39th Street, New York, New York 10018, and WELLS
FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wells Fargo Retail
Finance, LLC) (herein, the “Lender”), with offices at One Boston Place, 19th
Floor, Boston, Massachusetts 02109, in consideration of the mutual covenants
contained herein and benefits to be derived herefrom.
 
WITNESSETH:
 
Reference is made to the Loan and Security Agreement dated as of July 26, 2005
(as amended, modified, supplemented or restated and in effect from time to time,
the “Loan Agreement”) by and between the Borrower and the Lender.
 
Reference is also made to the Eighth Amendment to Loan and Security Agreement
dated as of even date herewith by and between the Borrower and the Lender (the
“Eighth Amendment”), pursuant to which the Lender has permitted the Borrower to
enter into a certain Operating Agreement of Eyefly, LLC with A+D Labs LLC
pursuant which the Borrower and Modo will form Eyefly, LLC.
 
The obligation of the Lender to enter into the Eighth Amendment is conditioned
upon, among other things, the execution and delivery by the Borrower of an
agreement in the form hereof, pursuant to which the Borrower grants to the
Lender a security interest in and to the Pledged Collateral (as defined herein),
in order to secure the Liabilities.
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Borrower and the Lender hereby agree as
follows:
 
SECTION 1
 
Definitions
 
1.1           Generally.  All references herein to the UCC shall mean the
Uniform Commercial Code as in effect from time to time in the Commonwealth of
Massachusetts; provided, however, that if a term is defined in Article 9 of the
UCC differently than in another Article thereof, the term shall have the meaning
set forth in Article 9.
 
1.2           Definitions of Certain Terms Used Herein.  Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Loan Agreement.  In addition, as used herein, the
following terms shall have the following meanings:
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Pledged Collateral” shall have the meaning assigned to such term in Section 2.5
of this Agreement.
 
“Pledged Securities” shall have the meaning assigned to such term in Section 2.1
of this Agreement.
 
SECTION 2
 
Pledge
 
As security for the payment or performance, as the case may be, in full of the
Liabilities, the Borrower hereby transfers, grants, bargains, sells, conveys,
hypothecates, pledges sets over and delivers unto the Lender, its successors and
assigns, and hereby grants to the Lender, its successors and assigns, a security
interest in all of the Borrower’s right, title and interest in, to and under:
 
2.1           all shares of capital stock, limited liability company membership
interests and other equity interests owned by such Borrower in each entity
designated as an “Issuer” on Schedule I hereto, and any shares of capital stock,
limited liability company membership interests or other equity interests
obtained in the future by the Borrower, and the stock certificates or other
security certificates (as defined in the UCC) representing all such shares,
membership interests or other equity interests (the “Pledged Securities”);
 
2.2           all other Investment Property that may be delivered to, and held
by, the Lender pursuant to the terms hereof;
 
2.3           subject to Section 6, all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed or
distributable, in respect of, or in exchange for, the Pledged Securities and
other Investment Property referred to in clauses 2.1 and 2.2 above;
 
2.4           subject to Section 6, all rights and privileges of the Borrower
with respect to the Pledged Securities and other Investment Property referred to
in clauses 2.1, 2.2, and 2.3 above; and
 
2.5           all proceeds of any of the foregoing (the items referred to in
clauses 2.1 through 2.4 being collectively referred to as the “Pledged
Collateral”).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Lender, its successors and assigns, until all of the Liabilities have
been indefeasibly paid in full in cash; subject, however, to the terms,
covenants and conditions hereinafter set forth.
 
Upon delivery to the Lender pursuant to Section 3 of this Agreement, (a) all
stock certificates or other securities now or hereafter included in the Pledged
Securities shall be
 
 
-2-

--------------------------------------------------------------------------------

 
 
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Lender and by such other instruments and
documents as the Lender may reasonably request, and (b) all other Investment
Property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the Borrower and such other
instruments or documents as the Lender may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the Pledged
Securities theretofore and then being pledged hereunder, which schedule shall be
attached hereto as Schedule I and made a part hereof.  Each schedule so
delivered shall supersede any prior schedules so delivered.
 
SECTION 3
 
Delivery of the Pledged Collateral
 
3.1           On or before the Eight Amendment Effective Date, the Borrower
shall deliver or cause to be delivered to the Lender any and all Pledged
Securities, any and all Investment Property, and any and all original
certificates or other instruments or documents representing the Pledged
Collateral.
 
3.2           After the Eighth Amendment Effective Date, promptly upon the
Borrower’s acquiring any Pledged Securities, and any original certificates or
other instruments or documents representing such Pledged Collateral, the
Borrower shall deliver or cause to be delivered such Pledged Collateral to the
Lender.
 
3.3           The Borrower hereby irrevocably authorizes the Lender, at any time
and from time to time, to sign (if required) and file in any appropriate filing
office, wherever located, any financing statement that contains any information
required by the UCC of the applicable jurisdiction for the sufficiency or filing
office acceptance of any financing statement.  The Borrower also authorizes the
Lender to file a copy of this Agreement in lieu of a financing statement, and to
take any and all actions required by any earlier versions of the UCC or by any
other Applicable Law.  The Borrower shall provide the Lender with any
information the Lender shall reasonably request in connection with any of the
foregoing.
 
SECTION 4
 
Representations, Warranties and Covenants
 
The Borrower hereby represents, warrants and covenants, as to itself and the
Pledged Collateral pledged by it hereunder, to and with the Lender that:
 
4.1           the Pledged Securities represent that percentage of the issued and
outstanding shares of each class of the capital stock, membership interest or
other equity interest of the Issuer with respect thereto as set forth on
Schedule I;
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.2           except for the security interest granted hereunder, and except as
otherwise permitted in the Loan Agreement and the other Loan Documents, the
Borrower (i) is and will at all times continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I,
(ii) holds the Pledged Collateral free and clear of all Encumbrances, other than
Encumbrances in favor of the Lender, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in, or other Encumbrance on, the Pledged Collateral, other than pursuant hereto,
and (iv) other than as permitted in Section 6, will cause any and all
distributions in cash or in kind made on the Pledged Collateral to be forthwith
deposited with the Lender and pledged or assigned hereunder;
 
4.3           the Borrower (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Encumbrances (other
than Encumbrances in favor of the Lender), however arising, of all Persons
whomsoever;
 
4.4           except for consents or approvals already obtained, no consent of
any other Person (including creditors of such Borrower), and no consent or
approval of any Governmental Authority or any securities exchange, was or is
necessary to the validity of the pledge effected hereby or to the disposition of
the Pledged Collateral upon an Event of Default in accordance with the terms of
this Agreement;
 
4.5           by virtue of the execution and delivery by the Borrower of this
Agreement, and the delivery by the Borrower to the Lender of the stock
certificates or other certificates or documents representing or evidencing the
Pledged Collateral in accordance with the terms of this Agreement, the Lender
will obtain a valid and perfected first priority Encumbrance upon, and security
interest in, the Pledged Collateral as security for the payment and performance
of the Liabilities;
 
4.6           the pledge effected hereby is effective to vest in the Lender the
rights of the Lender in the Pledged Collateral as set forth herein;
 
4.7           all of the Pledged Securities have been duly authorized and
validly issued and, to the extent applicable, are fully paid and nonassessable;
 
4.8           all information set forth herein relating to the Pledged
Collateral is accurate and complete in all material respects as of the date
hereof; and
 
4.9           none of the Pledged Securities constitutes margin stock, as
defined in Regulation U of the Board of Governors of the Federal Reserve System.
 
SECTION 5
 
 
-4-

--------------------------------------------------------------------------------

 
 
Registration in Nominee Name; Copies of Notices
 
Upon the occurrence and during the continuance of an Event of Default, the
Lender shall have the right (in its reasonable discretion) to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the Borrower, endorsed or assigned in blank or in
favor of the Lender.  The Borrower will promptly give to the Lender copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of the Borrower.
 
SECTION 6
 
Voting Rights; Dividends and Interest, Etc.
 
6.1           Unless and until an Event of Default has occurred and is
continuing, the Borrower shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of the Pledged Securities
or any part thereof to the extent, and only to the extent, that such rights are
exercised for any purpose consistent with, and not otherwise in violation of,
the terms and conditions of this Agreement, the Loan Agreement, the other Loan
Documents and Applicable Law; provided, however, that the Borrower will not be
entitled to exercise any such right if the result thereof could reasonably be
expected to materially and adversely affect the rights inuring to a holder of
the Pledged Securities or the rights and remedies of the Lender under this
Agreement, the Loan Agreement or any other Loan Document or the ability of the
Lender to exercise the same.
 
6.2           Unless and until an Event of Default has occurred and is
continuing, the Borrower shall be entitled to receive and retain any and all
cash dividends or other cash distributions paid on the Pledged Collateral to the
extent, and only to the extent, that such cash dividends or other cash
distributions are permitted by, and otherwise paid in accordance with, the terms
and conditions of this Agreement, the Loan Agreement, the other Loan Documents
and Applicable Law.  All noncash dividends, and all dividends paid or payable in
cash or otherwise in connection with a partial or total liquidation or
dissolution, return of capital, capital surplus or paid-in surplus, and all
other distributions (other than dividends and distributions referred to in the
preceding sentence) made on or in respect of the Pledged Collateral, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock, membership
interests or other equity interests of the Issuer of any Pledged Securities or
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, or as a result of any merger, amalgamation, arrangement,
consolidation, acquisition or other exchange of assets to which such Issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by the Borrower, to the extent required to be paid to the
Lender pursuant to the terms of the Loan Agreement or the other Loan Documents,
shall not be commingled by the Borrower with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Lender and shall be forthwith delivered to the Lender in the same
form as so received (with any necessary endorsement).
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.3           Upon the occurrence and during the continuance of an Event of
Default, all rights of the Borrower to dividends or other cash distributions
that the Borrower is authorized to receive pursuant to Section 6.2 above shall
cease, and all such rights shall thereupon become vested in the Lender, which
shall have the sole and exclusive right and authority to receive and retain such
dividends or other cash distributions.  All dividends or other cash
distributions received by the Borrower contrary to the provisions of this
Section 6.3 shall be held in trust for the benefit of the Lender, shall be
segregated from other property or funds of the Borrower and shall be forthwith
delivered to the Lender in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Lender pursuant to the provisions of this Section 6.3 shall be applied in
accordance with the provisions of Section 8.
 
6.4           Upon the occurrence and during the continuance of an Event of
Default, all rights of the Borrower to exercise the voting and consensual rights
and powers it is entitled to exercise pursuant to Section 6.1 shall cease, and
all such rights shall thereupon become vested in the Lender, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that the Lender shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Borrower to exercise such rights.  After all Events of Default have
been cured or waived in writing by the Lender, the Borrower will have the right
to exercise the voting and consensual rights and powers that it would otherwise
be entitled to exercise pursuant to the terms of Section 6.1.
 
SECTION 7
 
Remedies upon Default
 
Upon the occurrence and during the continuance of an Event of Default, it is
agreed that the Lender shall have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the UCC or other Applicable Law.  The rights
and remedies of the Lender shall include, without limitation, the right to take
any or all of the following actions at the same or different times:
 
7.1           The Lender may sell or otherwise dispose of all or any part of the
Pledged Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Lender
shall deem appropriate.  Each purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the Borrower.
 
7.2           The Lender shall give the Borrower at least ten (10) days’ prior
written notice, by authenticated record, of the Lender’s intention to make any
sale of the Pledged Collateral.  Such notice, (i) in the case of a public sale,
shall state the date, time and place for such sale, (ii) in the case of a sale
at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Collateral, or portion thereof, will first be offered for sale at such board or
exchange, and (iii) in the case of a private sale, shall
 
 
-6-

--------------------------------------------------------------------------------

 
 
state the date after which any private sale or other disposition of the Pledged
Collateral shall be made.  The Borrower agrees that such written notice shall
satisfy all requirements for notice to the Borrower which are imposed under the
UCC with respect to the exercise of the Lender’s rights and remedies upon
default.  The Lender shall not be obligated to make any sale or other
disposition of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such Pledged
Collateral shall have been given. The Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.
 
7.3           Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Lender may fix and
state in the notice of such sale.
 
7.4           At any public (or, to the extent permitted by Applicable Law,
private) sale made pursuant to this Section 7, the Lender may bid for or
purchase, free (to the extent permitted by Applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of the Borrower, the
Pledged Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to the Lender from the
Borrower on account of the Liabilities as a credit against the purchase price,
and the Lender may, upon compliance with the terms of sale, hold, retain and
dispose of such property free from any claim or right on the part of the
Borrower therein.
 
7.5           For purposes hereof, a written agreement to purchase the Pledged
Collateral or any portion thereof shall be treated as a sale thereof.  The
Lender shall be free to carry out such sale pursuant to such agreement and the
Borrower shall not be entitled to the return of the Pledged Collateral or any
portion thereof subject thereto, notwithstanding the fact that after the Lender
shall have entered into such an agreement all Events of Default shall have been
remedied and the Liabilities paid in full.
 
7.6           As an alternative to exercising the power of sale herein conferred
upon it, the Lender may proceed by a suit or suits at law or in equity to
foreclose upon the Pledged Collateral and to sell the Pledged Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.
 
7.7           To the extent permitted by Applicable Law, the Borrower hereby
waives all rights of redemption, stay, valuation and appraisal which the
Borrower now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  In dealing with or disposing of the
Pledged Collateral or any part thereof, the Lender shall not be required to give
priority or preference to any item of Pledged Collateral or otherwise to marshal
assets or to take possession or sell any Pledged Collateral with judicial
process.
 
SECTION 8
 
 
-7-

--------------------------------------------------------------------------------

 
 
Application of Proceeds of Sale
 
After the occurrence and during the continuance of an Event of Default and
acceleration of the Liabilities, the Lender shall apply the proceeds of any
collection or sale of the Pledged Collateral, as well as any Pledged Collateral
consisting of cash, in accordance with the Loan Agreement.
 
The Lender shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement.  Upon any
sale or other disposition of the Pledged Collateral by the Lender (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Lender or of the officer making the
sale or other disposition shall be a sufficient discharge to the purchaser or
purchasers of the Pledged Collateral so sold or otherwise disposed of and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Lender or such officer or be
answerable in any way for the misapplication thereof.
 
SECTION 9
 
Further Assurances
 
The Borrower agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
the Lender may at any time reasonably request in connection with the
administration and enforcement of this Agreement or with respect to the Pledged
Collateral or any part thereof or in order better to assure and confirm unto the
Lender its rights and remedies hereunder.
 
SECTION 10
 
Miscellaneous
 
10.1           Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
the Loan Agreement.
 
10.2           Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in any other Loan
Document and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the other Loan Documents,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Loan Agreement, and shall continue in full force and effect
unless terminated in accordance with Section 10.9 hereof.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.3           Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Borrower that are contained in
this Agreement shall bind and inure to the benefit of the Borrower and its
successors and assigns.  This Agreement shall be binding upon the Borrower and
the Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Pledged
Collateral (and any such attempted assignment or transfer shall be void) except
as expressly permitted by this Agreement or the Loan Agreement.
 
10.4           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
10.5           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) IN
WHICH THE BORROWER, THE LENDER OR ANY PARTICIPANT  IS OR BECOMES A PARTY
(WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE BORROWER, THE
LENDER OR PARTICIPANT OR IN WHICH THE BORROWER, THE LENDER OR PARTICIPANT IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON
AND THE LENDER OR PARTICIPANT OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
10.6           Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
10.7           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall
 
 
-9-

--------------------------------------------------------------------------------

 

constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all contemporaneous or previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.8         Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
10.9         Termination; Release of Pledged Collateral.
 
(a)           Any Encumbrance upon any Pledged Collateral will be released
automatically if the Pledged Collateral constitutes property being sold,
transferred or disposed of as permitted by the Loan Agreement upon receipt by
the Lender of the proceeds thereof to the extent required by the Loan
Agreement.  Upon written request by the Borrower, the Lender shall execute such
documents as may be necessary to evidence the release of the Encumbrances upon
any Pledged Collateral described in this Section 10.19(a); provided, however,
that (i) the Lender shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under Applicable Law, expose the Lender
to liability or create any obligation or entail any adverse consequence other
than the release of such Encumbrances without recourse or warranty, and (ii)
such release shall not in any manner discharge, affect or impair the Liabilities
or any Encumbrances (other than those expressly being released) upon (or
obligations of the Borrower in respect of) all interests retained by the
Borrower, including, without limitation, the proceeds of any sale, all of which
shall continue to constitute part of the Pledged Collateral.
 
(b)           Except for those provisions which expressly survive the
termination thereof, this Agreement and the security interest granted herein
shall terminate when the principal of and interest on the Revolving Credit Loans
and all fees and other Liabilities shall have been paid in full, at which time
the Lender shall execute and deliver to the Borrower, at the Borrower’s expense,
all UCC termination statements, releases and similar documents that the Borrower
shall reasonably request to evidence such termination; provided, however, that
the Loan Agreement, this Agreement, and the security interest granted herein
shall be reinstated if at any time payment, or any part thereof, of any of the
Liabilities is rescinded or must otherwise be restored by the Lender upon the
bankruptcy or reorganization of the Borrower.  Any execution and delivery of
termination statements, releases or other documents pursuant to this Section
10.9 shall be without recourse to, or warranty by, the Lender.
 
[SIGNATURE PAGE FOLLOWS]

 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.
 
BORROWER:
BLUEFLY, INC.            
By:
/ s / Kara B. Jenny
   
Name:  
Kara B. Jenny
   
Title:
CFO
         
LENDER:
WELLS FARGO BANK, NATIONAL
ASSOCIATION
           
By:
/ s / Michele L. Ayou
   
Name:  
Michele L. Ayou
   
Title:
Authorized Signatory
 


 
-11-

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Issuer
 
Class of
equity
interests
 
Cert. #s
   
Number of
Units owned
by Borrower
   
# of Issued
and
Outstanding
Units
   
% of Units
held by
Borrower
 
Eyefly, LLC
 
Limited liability company membership interests
    [N/A ]     4,420,000       8,500,000       52 %

 
 
-12-

--------------------------------------------------------------------------------

 